979 So. 2d 1161 (2008)
OFFICE OF INSURANCE REGULATION, Appellant,
v.
COVENTRY FIRST, LLC, Appellee.
No. 1D07-6195.
District Court of Appeal of Florida, First District.
April 21, 2008.
Jeffrey Joseph and Christopher Meadows of Legal Services Division, Office of Insurance Regulation, Tallahassee, for Appellant.
Frank J. Santry of Frank J. Santry, P.L., Tallahassee, and Daniel C. Brown, Joseph H. Lang, and Christine R. Davis of Carlton Fields, P.A., Tallahassee, for Appellee.
PER CURIAM.
The Office of Insurance Regulation argues that the order imposing a temporary injunction is facially insufficient. Appellee Coventry First concedes the point. We accordingly vacate the order on appeal. See Thompson v. Planning Comm'n of City of Jacksonville, 464 So. 2d 1231, 1236 (Fla. 1st DCA 1985). We do not reach the question of appellee's standing, an issue never raised below, as no answer had been filed before entry of the temporary injunction. See Fla. R. Civ. P. 1.110(d).
Accordingly, we VACATE the order granting a preliminary injunction against appellant, and we REMAND the case for further proceedings.
BROWNING, C.J., KAHN, and THOMAS, JJ., concur.